Citation Nr: 1122276	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for left knee patellofemoral syndrome with patellar tendonitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1983, and from September 1986 to December 2004.


This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for left knee patellofemoral syndrome with patellar tendonitis, and assigned a 10 percent disability rating.

The issues of an increased disability rating for a right foot scar residual of cyst removal, and of reopening of previously denied claims for service connection for stomach and neck disorders, were raised by the Veteran in May 2009 and development on those claims was started.  However, it is unclear whether adjudication of those claims has occurred.  Therefore, these issues are referred to the Agency of Original Jurisdiction (AOJ) for any additional action deemed necessary.  



FINDING OF FACT

Since separation from service, left knee patellofemoral syndrome with patellar tendonitis has been manifested by pain, slight subluxation, and mild degenerative disease, without limitation of motion or objective evidence of instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters issued in March 2006 and May 2008, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection and increased ratings, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, this claim arises from the initial award of service connection for the Veteran's left knee disability.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the claims file contains service treatment records, VA and private medical records, VA examination reports, and statements from the Veteran.  In the January 2010 remand, the Board sought records of private medical treatment that the Veteran reported.  Those records were obtained and associated with the claims file.  Thus, the remand directives were substantially complied with.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by responding to notices, reporting for examinations, and submitting evidence and extensive argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Left Knee Disability

The Veteran appealed the initial 10 percent disability rating that the RO assigned for her service-connected left knee disability, described as patellofemoral syndrome with patellar tendonitis.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The RO evaluated the Veteran's left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5024, for tenosynovitis.  That code provides for evaluating the joint disability based on limitation of motion, as with degenerative arthritis.  The disability is to be rated based on limitation of motion under the diagnostic code for the affected joint.  If the limitation of motion is not compensable under that diagnostic code, a 10 percent rating is assigned for a major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of flexion of the knee is rated at 30 percent if it is limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of extension of the knee is rated at 50 percent if limited to 45 degrees, 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.  

The rating schedule provides for evaluating recurrent subluxation or lateral instability of the knee at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

The Veteran had a consultation in January 2006 with a private orthopedist.  The Veteran reported intermittent bilateral knee pain, worse in the left knee.  She stated that she had giving way episodes and a locking sensation.  On examination, the physician observed that the Veteran walked with a mild postural list.  Squatting caused more pain in the left knee than in the right.  There was tenderness to palpation of the left knee, over the patella and in the medial compartment.  Rotatory maneuvers elicited pain.  The physician found no real instability, although there was some guarding with the Lachman's test.  McMurray's maneuver elicited mild pain in terminal extension, more in the left knee than in the right.  X-rays showed mild degenerative disease in both knees, more in the left knee than in the right.  In February 2006, MRI of the left knee showed a small undersurface tear of the anterior horn of the lateral meniscus, with partial truncation.  Other structures were intact and unremarkable.  The imaging clinician's impression was minimal arthropathy in the knee.

On VA examination in April 2006, the Veteran reported having knee pain with walking, squatting, kneeling, and prolonged standing or sitting.  She stated that she had intermittent knee instability with weakness.  She denied any time lost from work specifically due to knee problems.  The examiner observed that the Veteran's posture and gait were within normal limits.  The knees had no erythema, edema, or heat changes, and no recurrent subluxation, locking pain, joint effusion, or crepitus.  The drawer and McMurray's tests were within normal limits.  The range of motion of the left knee was from 0 to 140 degrees.  On repetitive motion, the range of motion was not further limited by fatigue, weakness, lack of endurance, or incoordination.  Knee x-rays were negative.  The examiner's diagnosis was bilateral patellofemoral syndrome with patellar tendonitis.

In a July 2007 notice of disagreement, the Veteran noted that 10 percent ratings were assigned for the disabilities in each of her knees, but that her left knee problems were significantly more disabling than those in the right.  She stated that the left knee was much worse in its pain, swelling, locking, and weakness.  

The Veteran had private medical treatment in August 2007 after she fell and landed on her left knee, and experienced increased pain in that knee.  The left knee had swelling, tenderness to palpation, and limitation on full flexion and extension.  There was no appreciated effusion and no demonstrated instability.  X-rays were negative.  The treating physician diagnosed knee sprain, placed the Veteran on crutches, and referred her to a sports medicine practice for follow-up.  When the Veteran saw the sports medicine clinician later in August 2007, the Veteran indicated that the increased pain that followed the fall was slowly decreasing.  The clinician found no tenderness to palpation of the left knee, no pain on varus or valgus stress, and no obvious signs of edema, ecchymosis, or deformity.  Lachman's and McMurray's tests were both negative.  X-rays revealed no acute abnormalities.  The clinician's impressions were left patella contusion and patellofemoral maltracking.

In a September 2007 substantive appeal, the Veteran expressed that the discomfort and unpredictability of symptoms in her left knee caused her distress, and that she had recently fallen when the left knee gave way.

Records of VA outpatient treatment in 2008 and 2009 reflect that the Veteran continued to have bilateral knee arthralgia, worse in the left knee.  Bilateral knee x-rays taken in November 2008 showed mild degenerative changes and mild patellofemoral arthrosis, without any obvious effusion.  

In a May 2009 statement, the Veteran reported that her left knee disability had worsened since her initial claim, and had resulted in two falls.

On VA examination in June 2009, the Veteran reported constant pain in her left knee.  She reported that the knee locked, and that she had to use her hands to unlock it.  She stated that stair climbing and other physical activity brought on the pain.  She indicated that the left knee problem impaired her ability to climb stairs and to do prolonged sitting, standing, or walking.  The examiner found that the Veteran's posture and gait were within normal limits.  The left knee had tenderness, guarding of movement, locking pain, and crepitus.  The left knee had no subluxation, and no signs of edema, effusion, weakness, redness, or heat.  The range of motion of the left knee was from 0 to 140 degrees.  After repetitive use, the function of the left knee was not additionally limited by pain, fatigue, weakness, lack or endurance, or incoordination.  On ligament stability and meniscus testing, the left knee was within normal limits.  Left knee x-rays were within normal limits.  The examiner continued the established diagnosis of left knee patellofemoral syndrome with patellar tendonitis, and concluded that the left knee disability produced inability to climb stairs and to sit, stand, or walk for prolonged periods.

The Veteran submitted records of February and March 2011 treatment, including physical therapy, for her knee conditions.  The treatment records reflect her reports of bilateral knee pain, worse in the left knee.  She indicated that the pain was sharp and catching, and occurred with activity, especially stairs and bending down.  She stated that she had stiffness and locking when arising from a seated position.  She reported that her left knee buckled with stairs, and that her knee problems gave her difficulty with arising from sitting, and with bending, walking, or other activity.  A treating physician noted that both knees had motion from 0 to 145 degrees, with crepitus that was painless.  The left knee was stable to varus, valgus, anterior, and posterior stress.  There was no effusion.  There was pain with patellar compression.  McMurray's test was negative for pain.  Bilateral knee x-rays showed slight varus alignment, mild lateral subluxation of the patellae, and mildly decreased patellofemoral space.  The x-rays showed no significant evidence of osteophytes or other degenerative changes.  The physician's impression was, "Bilateral patellofemoral syndrome with likely patellofemoral joint chondromalacia/early arthritis."  The physician started the Veteran on pain medication and aquatic physical therapy.  In March 2011, the Veteran reported that her knee gave out while she was going down stairs.

In an April 2011 statement, the Veteran wrote that she experienced daily painful functional abnormalities in her left knee.  She indicated that, since onset and through the present, her left knee disability had been significantly worse that her right knee disability.  She reported that her left knee disability had worsened and progressed substantially since her initial claim, and that the knee had become dysfunctional in everyday life.  She stated that on stairs she has to move one leg at a time, keeping her left leg straight, with the knee unbent.  She stated that certain sleep positions cause her left knee to lock up painfully, such that she has to use her hands to move the knee into a less painful position.  She indicated that she holds on to something for support when changing between sitting and standing positions.  She related having resigned from jobs in security because of knee problems and other medical problems.

Upon review of the record and consideration of the objective findings and subjective complaints, the Board finds that the Veteran's left knee disability is appropriately evaluated as 10 percent disabling.   

At no point during the course of the claim has the Veteran's motion been limited to a compensable degree.  Indeed, at the 2006 and 2009 VA examinations, she had full range of motion of 0 to 140 degrees extension and flexion, with no limitation due to pain.  The March 2011 private examination reflected range of motion of 0 to 145 degrees.  Thus, a higher rating under Diagnostic Codes 5260 or 5261 is not warranted.  It follows, then, that separate compensable rating under these Diagnostic Codes is also not warranted.  See VAOPGCPREC 9-2004.

The Veteran has reported instability and subluxation of her left knee.  A small undersurface tear of the anterior horn of the lateral meniscus was noted on the 2006 MRI.  Private and VA clinicians have tested the knee, however, and have not found objective evidence of instability on testing.  The Veteran is competent to report a sensation of instability, and episodes of falling.  On the matter of whether the knee has instability, however, the Board affords more evidentiary weight to the clinicians' objective findings than to the Veteran's subject accounts.  Lateral subluxation of the left patella was noted on x-rays in February 2011.  The clinician characterized the subluxation as mild.  Mild subluxation is consistent with a 10 percent rating under Diagnostic Code 5257.  Thus, in the absence of moderate subluxation or moderate instability, a higher evaluation under Diagnostic Code 5257 is not warranted.  Additionally, as the Veteran does not have compensable limitation of motion, a separate rating for limitation of motion and instability or subluxation is not warranted.  See VAOPGCPREC 9-98 and 23-97.

Although the Veteran has reported locking in her knee, the evidence, including 
x-rays and MRI testing do not reflect that the Veteran has dislocated semilunar cartilage, nor has malunion of the tibia and fibula been shown.  Thus, higher ratings under Diagnostic Codes 5258 and 5262 are not warranted.

The Veteran expressed a desire for a new MRI to update the findings of the 2006 MRI.  However, at no point since the 2006 MRI has any medical professional indicated that an additional MRI was necessary.  Indeed, in March 2011 the Veteran presented to a private orthopedic clinic as a new patient.  Following examination which included stability testing, there was no recommendation that an additional MRI was necessary.  As no medical provider has suggested the need for such, no further action is necessary.  

The Veteran also asserts that her left knee disability is much worse than her right knee disability, and wonders how the same 10 percent rating can be assigned for disability in each knee.  There can be some range in the impairment levels that most nearly approximate the criteria for a particular disability rating.  The disability in the left knee is evaluated based on the evidence and the rating criteria, not based on comparison with the impairment in the other knee.  As stated above, the level of disability in the left knee is consistent with a 10 percent evaluation. 

As a final matter, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, while the Veteran has reported leaving jobs because of medical problems including the left knee, the Veteran has had full range of motion of the knee during the course of the appeal, and the only compensable finding has been mild subluxation.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provides for additional or more severe symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome with patellar tendonitis is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


